Case: 2:20-cv-06306-EAS-EPD Doc #: 1 Filed: 12/10/20 Page: 1 of 6 PAGEID #: 1

 

FILEL
PISHARD W. MASEL
ULERK OF Ci RT
UNITED STATES DISTRICT COURT, SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION 2020 DEC 10 AN 9: 08
DANA FERNANDEZ : U.S, DISTASTE CGURT
5950 WOODSHIRE DRIVE anh BS i ie
WESTERVILLE, OHIO 43081 9 2 iF "i ¢ LUM ,
Vo and
PLAINTIFF, : CASE NO.
dudge Sargua
JUDGE see
MAGISTRATE AGDGE = URE rT Ayes
v. : COMPLAINT
VERTIV : JURY DEMAND ENDORSED
610 EXECUTIVE CAMPUS DRIVE HEREON
WESTERVILLE, OHIO 43082
DEFENDANT.
PARTIES

Plaintiff, Dana Fernandez complaining and seeking declaratory, injunctive
and equitable relief, damages, attorney's fees and costs against Vertiv (hereinafter
“Defendant"), alleges as follows:

1. Plaintiff is an individual citizen of the State of Ohio, City of
Westerville, County of Franklin.

2. Defendant is an Ohio corporation with a headquarters located at 610
Executive Campus Drive, Westerville, Ohio, Franklin County.

JURISDICTION AND VENUE

3. Jurisdiction is based upon 28 USC Section 1331 because the action
arises under the laws of the United States, and under 29 USC 2601 et. seq. (Family
and Medical Leave Act), upon 29 USC Section 621 ef seq. providing for relief from
discrimination in employment on the basis of age and upon 12 USC 12101, et. seq.
providing for relief from discrimination in employment on the basis of disability.

A, Venue is lies in the Southern District of Ohio pursuant to 28 U.S.C.
Section 1391 based upon the illegal acts of Defendant which occurred in the
County of Franklin, State of Ohio.
Case: 2:20-cv-06306-EAS-EPD Doc #: 1 Filed: 12/10/20 Page: 2 of 6 PAGEID #: 2

5. Plaintiff has complied with the administrative prerequisites by filing a
dual charge of discrimination with Ohio Civil Rights Commission and the Equal
Employment Opportunity Commission (“EEOC”).

6. On September 17, 2020, the EEOC mailed a Notice of Right to Sue
to the Plaintiff, attached hereto as Exhibit A.

FIRST CLAIM FOR RELIEF: VIOLATION OF FAMILY AND MEDICAL LEAVE
ACT (“FMLA”), RETALIATION, 29 U.S.C. §2601 ef. seg.

7. The allegations of the prior paragraphs are incorporated as if fully set
forth below.
8. During the course of her employment with Defendant, Plaintiff

suffered from a medical condition(s )/impairment(s).

9. Plaintiffs medical condition(s)impairment(s) constituted a serious
health condition(s).

10. Plaintiff required and requested leave from work in order to care for
her serious medical condition(s). Plaintiff exercised her rights under the FMLA, 29
U.S.C. §2601 ef. seq by obtaining and/or requesting leave of absence from work
because of her serious medical condition(s).

11. Plaintiff's exercise of her rights under the FMLA constituted protected
activity under the FMLA, 29 U.S.C. §2601 et. seq.

12. Defendant laid off the Plaintiff and engaged in other misconduct
because she requested leave for her serious medical condition(s).

13. Defendant's lay off of the Plaintiff and/or other misconduct
constituted adverse action taken against the Plaintiff.

14. Defendant's adverse action was taken because of Plaintiff's exercise
of her rights under the FMLA, 29 U.S.C. §2601 ef. seq.

15. Defendant’s conduct was intentional, willful, and wanton and violated
the FMLA, 29 U.S.C. §2601 et seq.

16. | Defendant acted with malice and ill will toward Plaintiff without regard
for her legal rights violating the FMLA, 29 U.S.C. §2601 et. seq.

17. Asa direct and proximate result of Defendant’s conduct as set forth
above, Plaintiff has suffered loss of compensation, loss of fringe benefits, ioss of
Case: 2:20-cv-06306-EAS-EPD Doc #: 1 Filed: 12/10/20 Page: 3 of 6 PAGEID #: 3

the opportunity to be able to continue the gainful employment in which she has
been engaged previously, loss of future earnings, future earning capacity, loss of
reputation, humiliation, embarrassment, loss of self-esteem, other emotional
distress, adverse health, and loss of time and money endeavoring to protect
herself from Defendant's unlawful discrimination, including costs, expert's fees and
attorney's fees.

SECOND CLAIM FOR RELIEF: AGE DISCRIMINATION IN EMPLOYMENT
ACT (“ADEA”), 29 U.S.C. SECTION 621 ef. seg.

18. The allegations of the prior paragraphs are incorporated as if fully set
forth below.

19. Defendant underwent a layoff of its workforce. Defendant laid off the
Plaintiff. Defendant's layoff of the Plaintiff was done on the basis of her age.

20. Defendant has offered reasons for Plaintiff's lay off that are merely a
pretext to discriminate against Plaintiff on the basis of her age in violation of 29
USC Section 621 et seq.

21. Defendant's discrimination against Plaintiff was intentional,
deliberate or reckless and without regard for her legal rights.

22. Defendant's discrimination against Plaintiff was willful, malicious,
spiteful and with ill will and with a reckless disregard for her legal rights.

23. As adirect and proximate result of Defendant’s conduct as set forth
above, Plaintiff has suffered loss of compensation, loss of fringe benefits, loss of
the opportunity to be able to continue the gainful employment in which she has
been engaged previously, loss of future earnings, future earning capacity, loss of
reputation, humiliation, embarrassment, loss of self-esteem, other emotional
distress, adverse health, and loss of time and money endeavoring to protect
herself from Defendant’s unlawful discrimination, including costs, expert’s fees and
attorney's fees.

THIRD CLAIM FOR RELIEF:
DISABILITY DISCRIMINATION - AMERICANS WITH DISABILITIES ACT

(“ADA”) 12 USC 12101, et. seq.

24. The allegations of the prior paragraphs are incorporated as if fully set
forth below.

25. ‘Plaintiff is a qualified disabled person within the meaning of the
Americans With Disabilities Act.
Case: 2:20-cv-06306-EAS-EPD Doc #: 1 Filed: 12/10/20 Page: 4 of 6 PAGEID #: 4

26. _‘ Plaintiff is employed was qualified to perform her job duties.
27. Plaintiff is substantially limited in performing major life activities.

28. ‘Plaintiff is disabled, and/or has a record of a disability and/or has
been regarded by Defendant as being disabled.

29. Defendant denied Plaintiff terms, conditions and privileges of
employment on the basis of her disability.

30. Defendant failed to reasonably accommodate Plaintiff because of
her disability. At the time of the denial(s), Plaintiff was physically and mentally able
to perform her duties with a reasonable accommodation.

31. Defendant's intentional, willful, and wanton denial of terms,
conditions and privileges of employment and/or denial of a reasonable
accommodation was discriminatory and violates the Americans With Disabilities
Act.

32. Defendant acted with malice and ill will toward Plaintiff without regard
for her legal rights in denying her terms, conditions and privileges of employment
and/or denying him a reasonable accommodation because of her disability.

33. Asa direct and proximate result of Defendant’s conduct as set forth
above, Plaintiff has suffered loss of compensation, loss of fringe benefits, loss of
the opportunity to be able to continue the gainful employment in which she has
been engaged previously, loss of future earnings, future earning capacity, loss of
reputation, humiliation, embarrassment, loss of self-esteem, other emotional
distress, adverse health, and loss of time and money endeavoring to protect
herself from Defendant's unlawful discrimination, including costs, expert's fees and
attorney's fees.
Case: 2:20-cv-06306-EAS-EPD Doc #: 1 Filed: 12/10/20 Page: 5 of 6 PAGEID #: 5

WHEREFORE, Plaintiff prays, as to Defendant, as follows:

(a)
(b)
(c)
(d)
(e)
(f)

(g)

That this Court award such equitable relief as is proper;
That this Court award back pay, front pay and benefits;
That this Court award liquidated damages;

That this Court award Plaintiff all consequential damages;
That this Court award Plaintiff punitive damages;

That this Court award Plaintiff reasonable attorney’s fees and the
costs of this action; and

That this Court grant Plaintiff such other and further relief as may
be just and equitable.

Respectfully submitted,

NS 1) ano nse)
Dana Fernaydez
5950 Woodshire Dri
Westerville, Ohio 4 081
(614) 296-8105

Pro Se

JURY DEMAND

 

Plaintiff demands trial by jury.

Pha fla)

\
Pro Se oy C)
Case: 2:20-cv-06306-EAS-EPD Doc #: 1 Filed: 12/10/20 Page: 6 of 6 PAGEID #: 6
EXHIBITA
EEOC Form 161 (118) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

Te: Dana L. Fernandez From: Cincinnati Area Office
5950 Woodshire Drive John W. Peck Fed. Bldg
Westerville, OH 43081 550 Main Street, Suite 10-191

Cincinnati, OH 45202

 

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
Matthew G. Meisman,
473-2019-00924 Investigator (513) 914-6009

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

WO HOOUG

Other (briefly state)

- NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission
Digitally signed by Matthew Meisman

Matthew Meisman 2s.

Dake: 2020.09.17 09:35:25 -04'00°

Enclosures(s} Richard Burgamy, (Date Mailed)
Deputy District Director

oe Barb Hapner Robert C, Petrulis
Director of Human Resources Ogletree, Deakins, Nash, Smoak & Stewart PC
VERTIV 127 Public Square
610 Executive Campus Drive Suite 4100

Westerville, OH 43082 Cleveland, OH 44114
